DISSENTING OPINION
By HORNBECK, J.
In my judgment the record in this case presents a question of fact touching the contributory negligence of plaintiff’s wife. The trial judge very carefully and within his prerogative properly analyzed and determined this issue.
The majority opinion lays down a hard and fast rule of conduct against Mrs. Mangan as she approached the railroad crossing and in furtherance of this rule says that under the facts of this case her failure to look when a certain number of feet from the crossing is, as a matter of law, contributory negligence. In so doing they ignore the unusual situation presented at and about • the place where the collision occurred. This was not a crossing in open country but at a very busy intersection of two of the principal streets of the city of Xenia and where the locomotive of defendant ran along and traversed the main street and at a time of day when many pedestrians and much vehicular traffic was moving. The activity at the scene of the accident is illustrated by the number who were available to the parties to testify as eye witnesses.
Not only was the physical situation with which the driver of the automobile was confronted unique in the particulars heretofore mentioned, but it was further made more difficult because of the effect of the unusual ordinance regulating traffic rights at the intersection where the plaintiff’s driver had to cross the railroad tracks. She had a green light, which under all ordinary conditions indicates the right to proceed, which light was red against the locomotive of defendant company but in no wise required it to stop. Of course, this situation could not be interpreted to fix negligence against the company but it was a part of the general condition with which Mrs. Mangan was confronted at the time she was struck. That she was moving at a slow rate of speed is undisputed on this record and established by witnesses other than herself. That she looked not once but twice also appears — one witness says just as she was about to go onto the track. That there were impediments to her view of considerable magnitude likewise is undisputed.
If Mrs. Mangan’s conduct be judged in point of time instead of by distance as measured on a plat, she had approximately one second after she passed' the point where her view was obstructed until she was on the track. I
Ordinary care now, as at all times, must) be measured by common experience and in the light of the circumstances with which an individual is confronted. So reading the record in this ca-se, there is a factual question which should not be determined by this court as a matter of law.
The judgment should be affirmed.